Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2004

Marran v. Marran
Precedential or Non-Precedential: Precedential

Docket No. 03-3018




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Marran v. Marran" (2004). 2004 Decisions. Paper 425.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/425


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEAL
                           FOR THE THIRD CIRCUIT


                                      No. 03-3018


                     RACHEL MARRAN; CLAUDIA LIBRETT,

                                                      Appellants

                                           v.

            MICHAEL MARRAN; MONTGOMERY COUNTY OFFICE
           OF CHILDREN AND YOUTH; MONTGOM ERY COUNTY, PA


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 03-cv-01709)
                       District Judge: Hon. Michael M. Baylson


                                 Argued April 13, 2004

               BEFORE: RENDELL, COW EN and LAY*, Circuit Judges

                                  (Filed July 15, 2004)




                    ORDER AMENDING PUBLISHED OPINION




*Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit,
sitting by designation.
      IT IS HEREBY ORDERED that the opinion filed July 15, 2004, be amended as

follows:

      Page 4, first column, line 18, delete the words “to broadly” and insert the words

“too broadly”.

                                         By the Court:



                                         /s/ Robert E. Cowen
                                         United States Circuit Judge

Dated: July 29, 2004